Case 2:20-cv-02715-JWH-MAA Document 32 Filed 10/21/20 Page 1 of 10 Page ID #:389




     1
    2
     3
    4
     5
    6
     7
     8                    UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10                             EASTERN DIVISION
    11   CHRIS LANGER,                         Case No. 2:20-cv-02715-JWH-MAAx
    12              Plaintiff,
                                               ORDER ON MOTION OF
    13        v.                               DEFENDANT BEVERLY HILLS
                                               SUITES, LLC TO DISMISS [Dkt.
    14   BEVERLY HILLS SUITES LLC, a           No. 23]
           California Limited Liability
    15     Company; and
         DOES 1-10,
    16
                    Defendants.
    17
    18
    19
   20
    21
   22
   23
   24
   25
   26
   27
   28
Case 2:20-cv-02715-JWH-MAA Document 32 Filed 10/21/20 Page 2 of 10 Page ID #:390




     1                                  I. INTRODUCTION
    2          On September 4, 2020, Defendant Beverly Hills Suites, LLC filed a
     3   motion to dismiss the Complaint of Plaintiff Chris Langer for mootness and lack
    4    of standing under Rules 12(b)(1) & (2) of the Federal Rules of Civil Procedure.1
     5   Alternatively, Defendant argues that the action should be dismissed for
    6    insufficient service of process under Rules 4(m) & 12(b)(5).2 For the reasons
    7    stated below, the court (1) DENIES the Motion, and declines to dismiss the
    8    Complaint, on the grounds of mootness and standing; and (2) DEFERS ruling
    9    until trial on Defendant’s insufficient-service-of-process defense.
   10                                   II. BACKGROUND
    11         Plaintiff is a California resident with physical disabilities.3 He is a
   12    paraplegic who uses a wheelchair for mobility. He has a specially equipped van
    13   with a ramp that deploys out of the passenger side, and he has a Disabled Person
   14    Parking Placard that the State of California issued to him. In March 2020,
    15   Plaintiff went to the property at issue, located at 729 Long Beach Boulevard,
   16    Long Beach, California, to shop at a Metro by T-Mobile store (the “Business”).
    17   Plaintiff alleges that the Business is a facility open to the public, a place of public
    18   accommodation, and a business establishment.
   19          Plaintiff alleges that, on the day of his visit, the Business failed to provide
   20    wheelchair accessible parking in conformance with Americans with Disabilities
   21    Act (“ADA”) standards and that he personally encountered this barrier.
   22    Plaintiff further alleges that he “will return to the [Business] to avail himself of
   23
         1
                Def.’s Mot. to Dismiss (the “Motion”) [Dkt. No. 23].
   24    2
                Id.
   25    3
                The court assumes the truth of the Complaint’s factual allegations solely
         for the purpose of deciding Defendant’s motion to dismiss. The court restates
   26    Plaintiff’s allegations for context, but it makes no determination regarding their
         veracity at this stage of the case. See, e.g., Cahill v. Liberty Mut. Ins. Co., 80 F.3d
   27    336, 337-38 (9th Cir. 1996) (on motion to dismiss for failure to state a claim,
         “[a]ll allegations of material fact are taken as true and construed in the light
   28    most favorable to the nonmoving party”).

                                                   -2-
Case 2:20-cv-02715-JWH-MAA Document 32 Filed 10/21/20 Page 3 of 10 Page ID #:391




     1   its goods and to determine compliance with the disability access laws once it is
    2    represented to him that the Store and its facilities are accessible.”4 Plaintiff
     3   alleges that he is currently deterred from visiting the Business “because of his
    4    knowledge of the existing barriers and his uncertainty about the existence” of
     5   other barriers on the premises.5
    6          On March 24, 2020, Plaintiff filed a Complaint against Defendant alleging
    7    one claim for injunctive relief under the ADA and one claim under California’s
    8    Unruh Civil Rights Act.6 The court previously declined to exercise
    9    supplemental jurisdiction over the Unruh Act claim and dismissed that claim
   10    without prejudice.7
    11         On September 4, 2020, Defendant filed the instant Motion, asserting that
   12    the Complaint fails to state a claim, that the Complaint fails to allege facts
    13   establishing Article III standing, and that the Complaint should be dismissed for
   14    insufficient service of process. The Motion is fully briefed, and the court
    15   conducted a hearing on the Motion on October 9, 2020.
   16                                III. LEGAL STANDARD
    17         “[T]he irreducible constitutional minimum of standing contains three
    18   elements.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). First, the
   19    plaintiff must have suffered an “injury in fact”; i.e., an invasion of a legally
   20    protected interest that is (a) concrete and particularized; and (b) actual or
   21    imminent, rather than conjectural or hypothetical. See id. “Second, there must
   22    be a causal connection between the injury and the conduct complained of . . . .”
   23
   24
   25    4
              Compl. [Dkt. No. 1] at 3:27-4:1.
   26    5
              Id. at 4:2-3.
         6
   27         Id. at 4:16-6:19.
         7
              Order Declining to Exercise Supp. Jurisdiction Over Pl.’s State Law
   28    Claims [Dkt. No. 11] at 12.

                                                  -3-
Case 2:20-cv-02715-JWH-MAA Document 32 Filed 10/21/20 Page 4 of 10 Page ID #:392




     1   Id. Third, it must be “likely” that the court could redress the injury through a
    2    favorable decision. See id. at 561.
     3         A defendant may seek to dismiss a complaint for lack of subject matter
    4    jurisdiction. Fed. R. Civ. P. 12(b)(1). “A Rule 12(b)(1) jurisdictional attack may
     5   be facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.
    6    2004). “In a facial attack, the challenger asserts that the allegations contained in
    7    a complaint are insufficient on their face to invoke federal jurisdiction.” Id. “By
    8    contrast, in a factual attack, the challenger disputes the truth of the allegations
    9    that, by themselves, would otherwise invoke federal jurisdiction.” Id.
   10          Here, Defendant attacks both the face of the Complaint and the
    11   underlying facts. “In resolving a factual attack on jurisdiction, the district court
   12    may review evidence beyond the complaint without converting the motion to
    13   dismiss into a motion for summary judgment.” Id. However, a jurisdictional
   14    finding based on genuinely disputed facts is “inappropriate when ‘the
    15   jurisdictional issue and substantive issues are so intertwined that the question of
   16    jurisdiction is dependent on the resolution of factual issues going to the merits’
    17   of an action.” Sun Valley Gasoline, Inc. v. Ernst Enterprises, Inc., 711 F.2d 138,
    18   139 (9th Cir. 1983) (quoting Augustine v. United States, 704 F.2d 1074, 1077 (9th
   19    Cir. 1983)).
   20          A defendant may also move to dismiss a complaint for failure to state a
   21    claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive
   22    such a motion, the complaint must articulate “enough facts to state a claim to
   23    relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
   24    (2007). A complaint need not contain “detailed factual allegations,” but it must
   25    contain “more than labels and conclusions” or “a formulaic recitation of the
   26    elements of a cause of action.” Id. at 555. “A claim has facial plausibility when
   27    the plaintiff pleads factual content that allows the court to draw the reasonable
   28

                                                  -4-
Case 2:20-cv-02715-JWH-MAA Document 32 Filed 10/21/20 Page 5 of 10 Page ID #:393




     1   inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
    2    Iqbal, 556 U.S. 662, 678 (2009).
     3         A defendant may also assert insufficient process or insufficient service of
    4    process by motion. Fed. R. Civ. P. 12(b)(4) & (5). “If a defendant is not served
     5   within 90 days after the complaint is filed, the court—on motion or on its own
    6    after notice to the plaintiff—must dismiss the action without prejudice against
    7    that defendant or order that service be made within a specified time.”
    8    Fed. R. Civ. P. 4(m). “When service of process is challenged, the party on
    9    whose behalf service was made has the burden of establishing its validity.”
   10    Thorp v. Attack, Case No. C 08-1449, 2008 WL 3891829, at *1 (N.D. Cal.
    11   Aug. 20, 2008).
   12                                   IV. DISCUSSION
    13         Defendant argues that the Complaint should be dismissed for three
   14    reasons. First, Defendant argues that the Complaint is moot because of
    15   “changes to the property.”8 Second, Defendant argues that Plaintiff lacks
   16    standing because Plaintiff cannot credibly claim that he will return to the subject
    17   property. Third, Defendant argues that the case should be dismissed for
    18   insufficient service of process.
   19    A.    Mootness
   20          Defendant argues that the case is moot because of changes to the
   21    property. After considering the evidence submitted by the parties, the court
   22    concludes that Defendant has failed to establish that Plaintiff’s claim is moot.
   23          Defendant provides a declaration from Kenneth Hong in which Mr. Hong
   24    attests that he is the general manager of Defendant.9 Mr. Hong states that
   25    Defendant “has made a good faith effort to remove, remedy, or otherwise
   26
         8
   27          Motion at 8:4-7.
         9
               See Decl. of Kenneth Hong in Supp. of Motion (the “Hong Decl.”) [Dkt.
   28    No. 23-1] at 1:22.

                                                 -5-
Case 2:20-cv-02715-JWH-MAA Document 32 Filed 10/21/20 Page 6 of 10 Page ID #:394




     1   eliminate any alleged barrier identified by” Plaintiff and that “the business that
    2    was previously located at the Property at the time of Mr. Langer’s alleged visit
     3   has moved.”10
    4          In response, Plaintiff provides a declaration from Corey Taylor, in which
     5   Mr. Taylor relates that he visited the Business on September 10, 2010, and
    6    found that “the store was open and doing business.”11 Mr. Taylor also states
    7    that the “access aisle” for the “reserved parking stall for persons with
    8    disabilities” “measured only one foot in width.”12 Mr. Taylor attached to his
    9    declaration photographs that appear to show the Business in operation and that
   10    do not appear to indicate any recent alterations to the parking area.
    11         In reply, Defendant submitted a further declaration from Mr. Hong in
   12    which he states that his records show that the property had been vacated by
    13   September 4, 2020.13 Mr. Hong also provides a purported topographical survey
   14    of the Business.14 In view of the conflicting evidence presented by Plaintiff,
    15   however, the court cannot conclude at this stage that Plaintiff’s claim is moot.
   16    B.    Standing
    17         To have standing, a plaintiff must suffer an invasion of a legally protected
    18   interest that is (a) concrete and particularized; and (b) actual or imminent,
   19    rather than conjectural or hypothetical. See Lujan, 504 U.S. at 560. “Although
   20    encounters with the noncompliant barriers related to one’s disability are
   21    sufficient to demonstrate an injury-in-fact for standing purposes, a plaintiff
   22    seeking injunctive relief must additionally demonstrate ‘a sufficient likelihood
   23
   24    10
               Id. at 2:6-13.
         11
   25          Decl. of Corey Taylor in Opp’n to Motion (the “Taylor Decl.”) [Dkt.
         No. 24-2] at 1:22.
   26    12
               Id. at 2:11-17.
         13
   27          Decl. of Kenneth Hong in Supp. of Reply in Supp. of Def.’s Motion [Dkt.
         No. 25-2] at 2:3-5.
   28    14
               Id. at 2:22-27 and Ex. 2.

                                                 -6-
Case 2:20-cv-02715-JWH-MAA Document 32 Filed 10/21/20 Page 7 of 10 Page ID #:395




     1   that he will again be wronged in a similar way.’” Chapman v. Pier 1 Imports
    2    (U.S.) Inc., 631 F.3d 939, 948 (9th Cir. 2011) (quoting City of Los Angeles v.
     3   Lyons, 461 U.S. 95, 103 (1983)).
    4          Here, Plaintiff alleges the following:
     5         Plaintiff will return to the [Business] to avail himself of its goods and
    6          to determine compliance with the disability access laws once it is
    7          represented to him that the [Business] and its facilities are accessible.
    8          Plaintiff is currently deterred from doing so because of his knowledge
    9          of the existing barriers and his uncertainty about the existence of yet
   10          other barriers on the site. If the barriers are not removed, the
    11         plaintiff will face unlawful and discriminatory barriers again.15
   12          Defendant argues that “[w]ith no business remaining, it is impossible for
    13   plaintiff Mr. Langer to credibly claim that he intends to return to the subject
   14    property.”16 As noted, however, Plaintiff has submitted contrary evidence,
    15   which appears to show the store in operation as recently as September 11,
   16    2020.17 Nor is it clear from the declarations that Defendant submitted whether a
    17   similar tenant will soon occupy the property. Defendant also suggests that
    18   Plaintiff does not live near the Business, but this contention appears to be based
   19    primarily on the location of Plaintiff’s attorney, rather than on evidence of
   20    where Plaintiff resides.18 Moreover, the Ninth Circuit has held “that motivation
   21    is irrelevant to the question of standing under Title III of the ADA.” Civil
   22    Rights Educ. & Enf’t Ctr. v. Hosp. Properties Tr., 867 F.3d 1093, 1102 (9th Cir.
   23    2017). Accordingly, Plaintiff’s allegation that he will return “to determine
   24    compliance with the disability access laws” may be sufficient to confer standing.
   25
         15
   26          Compl. at 3:27-4:5.
         16
               Motion at 10:2-4.
   27    17
               Taylor Decl. at 1:20-2:17.
   28    18
               Hong Decl. at 2:14-18.

                                                  -7-
Case 2:20-cv-02715-JWH-MAA Document 32 Filed 10/21/20 Page 8 of 10 Page ID #:396




     1         In view of the record before the court at this time, Plaintiff’s allegations
    2    are sufficient for standing purposes. See Doran v. 7-Eleven, Inc., 524 F.3d 1034,
     3   1041 (9th Cir. 2008) (“Allegations that a plaintiff has visited a public
    4    accommodation on a prior occasion and is currently deterred from visiting that
     5   accommodation by accessibility barriers establish that a plaintiff’s injury is
    6    actual or imminent.”).19 The court does not decide whether Defendant’s
    7    contentions could be meritorious on a further developed record or at a later
    8    stage of the case. See, e.g., Chapman, 631 F.3d at 946 (“In an ADA case, ‘as with
    9    other civil rights statutes, to invoke the jurisdiction of the federal courts, a
   10    disabled individual claiming discrimination must satisfy the case or controversy
    11   requirement of Article III by demonstrating his standing to sue at each stage of
   12    the litigation.’” (citations omitted)).
    13   C.    Service of Process
   14          Finally, Defendant argues that the Complaint should be dismissed for
    15   failure to serve Defendant properly. Defendant maintains that Plaintiff
   16    submitted a “false” declaration of service.20 On May 22, 2020, Plaintiff filed a
    17   proof of service listing “Beverly Hills Suites LLC, a California Limited Liability
    18   Company” as the party served.21 The proof of service states that the agent for
   19    service of process is “CHARLIE JUTABHA” and that the party was served at
   20    “1205 23rd St, Manhattan Beach, CA 90266.”22 The proof of service states that
   21
         19
   22           The cases that Plaintiff cites suggesting otherwise are distinguishable
         because of their specific facts and procedural posture. In Jones v. Sears Roebuck
   23    & Co., Case No. 2:05-CV-0535-MCE-KJM, 2006 WL 3437905, at *1 (E.D. Cal.
         Nov. 29, 2006), the court appears to have had the benefit of a more developed
   24    factual record, including deposition testimony. Delil v. El Torito Restaurants,
         Inc., Case No. C 94-3900-CAL, 1997 WL 714866, at *1 (N.D. Cal. June
   25    24, 1997), was decided on a motion for partial summary judgment, rather than a
         motion to dismiss. In Molski v. Kahn Winery, 405 F. Supp. 2d 1160, 1162 (C.D.
   26    Cal. 2005), the court held an evidentiary hearing on the issue of standing.
         20
                Motion at 10:10-14.
   27    21
                Proof of Service of Summons [Dkt. No. 12] at ¶ 3(a).
   28    22
                Id. at ¶¶ 3(b) & 4.

                                                   -8-
Case 2:20-cv-02715-JWH-MAA Document 32 Filed 10/21/20 Page 9 of 10 Page ID #:397




     1   service occurred on “5/12/2020” at “3:18 pm.”23 The proof of service appears
    2    to be signed by Roberto Diaz, who is listed as a “registered California process
     3   server.”24
    4          In response to the Motion, Plaintiff submitted the declaration of Roberto
     5   Diaz in which Mr. Diaz explains that he located the purported service address
    6    through public records and familiarized himself with Charlie Jutabha’s likeness
    7    through Facebook.25 Mr. Diaz states that Mr. Jutabha unexpectedly answered
    8    the door at 1205 23rd Street, Manhattan Beach, California, and that Mr. Diaz
    9    thereupon personally served Mr. Jutabha.26
   10          In its reply brief, Defendant submitted the declaration of Charlie Jutabha,
    11   who asserts that the Diaz declaration is false and that he “was nowhere in
   12    Manhattan Beach or any other part of the South Bay on the May 12, 2020 date
    13   of the claimed personal service.”27
   14          In the absence of more facts, the declarations of Messrs. Jutabha and Diaz
    15   are difficult to reconcile. “A defendant’s sworn denial of receipt of service . . .
   16    rebuts the presumption of proper service established by the process server’s
    17   affidavit and necessitates an evidentiary hearing.” Old Republic Ins. Co. v. Pac.
    18   Fin. Servs. of Am., Inc., 301 F.3d 54, 57 (2d Cir. 2002). In view of the nature of
   19    this case and its current procedural posture, the court declines to undertake that
   20    evidentiary hearing now. Instead, the court defers the resolution of Defendant’s
   21    Rule 12(b)(5) insufficient-service-of-process defense until trial. See
   22    Fed. R. Civ. P. 12(i).
   23
   24
         23
               Id. at ¶ 5(a).
   25    24
               Id. at ¶ 7.
   26    25
               Decl. of Roberto Diaz in Supp. of Opp’n [Dkt. No. 24-1] at 2:2-9.
         26
   27          Id. at 2:10-16.
         27
               Decl. of Charlie Jutabha in Supp. of Def.’s Reply in Supp. of Motion [Dkt.
   28    No. 25-1] at 1:26-2:5.

                                                  -9-
Case 2:20-cv-02715-JWH-MAA Document 32 Filed 10/21/20 Page 10 of 10 Page ID #:398




     1                                V. CONCLUSION
     2         For the foregoing reasons, the court hereby ORDERS as follows:
     3         1.     Defendant’s Motion to dismiss on the grounds of mootness and
     4   lack of standing (Rules 12(b)(1) & (2)) is DENIED.
     5         2.     Defendant’s Motion to dismiss on the ground of insufficient service
     6   of process (Rule 12(b)(5)) is DEFERRED until trial.
     7         3.     Defendant shall file its Answer to the Complaint within 14 days of
     8   the date of this Order.
     9         IT IS SO ORDERED.
    10
    11   Dated: October 21, 2020
                                               John W. Holcomb
    12                                         UNITED STATES DISTRICT JUDGE
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                               -10-
